Jones, J.
This is a suit for personal injuries sustained on a sidewalk alleged to be defective in the city of Slmwano,
The allegations are that there was an abrupt difference in elevation of the surface of the sidewalk of about two and one-quarter inches, caused by the south side of the cement block with which the walk was constructed having settled and sunk down, causing the surface of the cement blocks to slope downward toward the south, and that the insufficiency and want of repair further consisted of and was occasioned by the cement walk adjacent to the said cement blocks being constructed about two and one-quarter inches higher than the surface of the walk immediately north thereof, leaving an abrupt elevation, without the angles between such two portions of the walk being filled with cement or other material. It was alleged that as the plaintiff was walking thereon in the daytime in a southerly direction he slipped on the slanting surface, and, falling, his knee struck the exposed corner of the elevated portion of the walk and he was injured.
There were allegations that the defect was known to the city and its officers and that due notice of the injury had been given. It appears that the accident was caused by slipping before plaintiff had reached the abrupt elevation. It does not appear whether the slope of two and one-quarter inches was in the length of one cement block or in the length of several blocks.
The case is ruled by numerous decisions of this court. Hollan v. Milwaukee, 174 Wis. 392, 182 N. W. 978; Pad-*597den v. Milwaukee, 173 Wis. 284, 181 N. W. 209; Van der Blomen v. Milwaukee, 166 Wis. 168, 164 N. W. 844; Snyder v. Superior, 146 Wis. 671, 132 N. W. 541; Kawiecka v. Superior, 136 Wis. 613, 118 N. W. 192; Kleiner v. Madison, 104 Wis. 339, 80 N. W. 453.
By the Court. — The order sustaining the demurrer is affirmed.